DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of 08/29/2022 in the reply filed on Species I, figures 7 and 12 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee U.S. Patent Publication No. 2015/0187810 (hereinafter Lee).
Consider claim 1, Lee teaches a display apparatus comprising: a display (Figure 3 and abstract); a driver including a plurality of shift registers arranged along a first direction (Figures 3, 4a, [0009] and [0042], shift register includes a plurality of stages), the driver providing a driving signal to the display (Figures 4a-b, control signal lines 112 and lines 111 and 114); and a first signal wiring disposed on the driver  ([0044], the control signal lines 112 are formed on the GIP circuit 113 in a fully overlapping manner), extending along the first direction (Figures 3 and 4a, y-direction), and transmitting a first driving signal to the plurality of shift resisters [0044], wherein each of the plurality of shift registers includes at least one driver transistor, and the first signal wiring is electrically connected to a source electrode of a first driver transistor and overlaps the first driver transistor (Figure 5, 112 and source 123c of transistor 123).

Consider claim 3, Lee teaches all the limitations of claim 1. In addition, Lee teaches the first signal wiring overlaps the source electrode of the first driver transistor (Figure 5, 112 and 123c).

Consider claim 7, Lee teaches all the limitations of claim 1. In addition, Lee teaches a second driver transistor ([0047], figure 4a, plurality of thin film transistors 123); and a second signal wiring extending along the first direction and transmitting a second driving signal to a first shift register of the plurality of shift registers (Figure 4a and [0047], a second transistor 123 and a second wiring 112 (see for example top connections with respect to bottom connection in figure 4a), wherein the second signal wiring overlaps the second driver transistor (Figure 4a, 123 and 112).

Consider claim 9, Lee teaches all the limitations of claim 7. In addition, Lee teaches the first signal wiring and the second signal wiring are disposed on a same layer (Figure 4b, 112).

Consider claim 10, Lee teaches all the limitations of claim 7. In addition, Lee teaches the first signal wiring and the second signal wiring are spaced apart from each other in a second direction perpendicular to the first direction (Figure 4a, 112 in the x-direction (see also figure 4b).

Consider claim 11, Lee teaches all the limitations of claim 7. In addition, Lee teaches the second signal wiring overlaps a source electrode, a drain electrode, or a gate electrode of the second driver transistor ([0047], figure 4a, plurality of thin film transistors 123. Figure 4a, a second wiring for another transistor 123).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 8, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 7 above, and further in view of Zeng et al. U.S. Patent Publication No. 2021/0407426 (hereinafter Zeng).
	Consider claim 2, Lee teaches all the limitations of claim 1. 
Lee does not appear to specifically disclose the first signal wiring transmits the first driving signal of a constant voltage.
However, in a related field of endeavor, Zeng teaches a display device with a plurality of cascaded shift registers (see abstract and figure 4) and further teaches the first signal wiring transmits the first driving signal of a constant voltage (Figure 1 and [0044], VGH1 and further refers to DC high level voltage).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a constant voltage such as VGH as taught by Zeng with the benefit that when the ninth Transistor T9 is turned on, the turned-on ninth transistor T9 outputs the high-level first power voltage VGH1, so that the first output signal outputted from the output terminal OUT_1 of the light-emitting control shift register 100 in the second phase P2 is at a high level as suggested by Zeng in [0062].

Consider claim 8, Lee teaches all the limitations of claim 7.
Lee does not appear to specifically disclose the second signal wiring transmits the second driving signal as a start signal.
However, Zeng teaches the second signal wiring transmits the second driving signal as a start signal (Figure 1, IN).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a start signal as taught by Zeng in order to trigger the plurality of cascaded first shift registers as suggested by Zeng in [0003] and [0045].

Consider claim 16, Lee teaches all the limitations of claim 7.
Lee does not appear to specifically disclose a clock signal wiring providing a clock signal to a second driver transistor and extending along the first direction.
However, Zeng teaches a clock signal wiring providing a clock signal to a second driver transistor (Figure 1, CK and T2. Figure 5a, ECK) and extending along the first direction (Figure 5a, ECK).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a clock signal to the shift register as taught by Zeng with the benefit that the turned-on second transistor T2 transmits the low-level first clock signal ECK to the second node N2, so that the level of the second node N2 can be further pulled down, and therefore, the second node N2 continues to remain at the low level of the previous phase as suggested in [0066].

Consider claim 17, Lee and Zeng teach all the limitations of claim 16. In addition, Lee teaches wirings disposed on a same layer (Figures 4a and 5, 112, 111 and 114). 
Lee does not appear to specifically disclose wherein the clock signal wiring and the first signal wiring are disposed on a same layer, and the clock signal wiring does not overlap the first driver transistor and the second driver transistor.
However, Zheng teaches wherein the clock signal wiring and the first signal wiring are disposed on a same layer (Figure 9a, ECK and VGH1 on same layer 340), and the clock signal wiring does not overlap the first driver transistor and the second driver transistor (Figure 5a, ECK does not overlap T9 and T2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a wiring that does not overlap transistors as taught by Zheng with the benefit that the process matching degree is improved, and a better channel effect is formed as suggested in [0079].

Consider claim 18, Lee and Zeng teach all the limitations of claim 16. In addition, Zeng teaches wherein the clock signal wiring is electrically connected to a source electrode of the second driver transistor (Figure 1, CK and T2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida U.S. Patent Publication No. 2020/0052005 teaches wire 67 overlap transistor Tr 6.1 as shown in figure 5. In addition, Yoshida teaches clock wire 35 does not overlap transistors in figure 5. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621